340 F.2d 614
RUTAS AEREAS NACIONALES, S.A. (RANSA), Appellant,v.Albert S. ROBINSON, Appellee.Albert S. ROBINSON, Appellant,v.RUTAS AEREAS NACIONALES, S.A. (RANSA), Appellee.
No. 21006.
United States Court of Appeals Fifth Circuit.
Jan. 21, 1965.

Philip T. Weinstein and Cunningham & Weinstein, Miami, Fla., for appellant.
Guion T. DeLoach, Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
A review of the record in this case, with belated assistance from the parties, leads us to modify our earlier opinion, 5 Cir., 339 F.2d 265, in three respects.  Because the appellee indicated on a number of occasions in the record that he was claiming $1,052 as his monthly base pay for determination of Article 37 and Article 39 benefits, and because the $1,247.50 figure we used in our original opinion appears now to have included more than straight salary, we amend our opinion to provide for Article 37 and Article 39 payments in the total amount of $4,208 each.  As for the $535.90 shown as 'debt' in our original opinion, it is learned that this amount has already been paid.  Of course, RANSA is not to be charged twice for this amount, and no such implication should be read into our earlier opinion.  Finally, clause 12 of the collective agreement shows on its face that 15-days' pay is to be awarded.  The sum due for bonus, under the approach taken in our original opinion, is therefore $522.00.


2
In all other respects the petitions for rehearing are denied.